DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/24/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/24/2022 was filed after the mailing date of the Notice of Allowance on 01/05/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
	As to claims 1-18, the Applicant’s admitted prior art US 20200033849 to Yiu et al disclose Logic may transmit a measurement configuration to establish a trigger event based on a height or other measurement to instruct the AV-UE to transmit, in response to detection of the trigger event, a measurement report to the base station comprising interference information for 
There is no teaching or suggestion for one having ordinary skill in the art before the effective filling date of claimed invention to modify the method or system as disclosed by the prior art of record to have or render obvious the features of the signaling indicating a set of sensors of the target device to be used for estimating a displacement of the target device relative to a reference position; estimating the displacement based on measurements obtained from the set of sensors; and sending a report indicating a reference time associated with the reference position, the displacement, and a delta time stamp that is relative to the reference time and associated with a time segment corresponding to the measurements. (Claim 1); and the signaling indicating a set of sensors of the target device to be used for estimating a displacement of the target device relative to a reference position; estimate the displacement based on measurements in combination with all other limitations in the claim(s) as defined by applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200068462 to Zetterberg et al: Obtaining a measurement configuration, the measurement configuration defining one or more beam groups and a report triggering configuration, wherein: each of the one or more beam groups comprises one or more beams; and the report triggering configuration defines one or more conditions that trigger a measurement report by the wireless device.
US 20190357293 to Gunnarsson et al: Connecting a User Equipment, UE, to a telecommunication network via an access node comprised in said network, said method comprising the steps of receiving, by said access node, a connection request from said UE, retrieving, by said access node, connection configuration parameters for said UE related to a prior connection between any UE and said telecommunication network.
US 20130307723 to Garin et al: Apparatuses for determining locations of access points (AP) are presented. Techniques are described for determining relative and absolute 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO R PEREZ whose telephone number is (571)272-7846. The examiner can normally be reached 10Am - 6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIO R PEREZ/Primary Examiner, Art Unit 2644